DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
2. 	The following is an Examiner’s Statement of Reasons for Allowance:
	The prior art does not teach or suggest the specifically enumerated and ordered features of the independent claims inclusive of:
	“selecting a community including member devices, wherein the member devices are associated with a distributed job, wherein the member devices include mobile devices in proximity; 
sharing, with the community, information of one or more member devices, the information of the one or more member devices includes power connection, charge status, and internet connectivity; 
identifying, based on the shared information, a trigger related to the distributed job; 
spawning an automated action set related to the trigger, wherein the automated action set includes at least one of automated action by the member devices or automated action by a remote device communicatively coupled to at least one of the member devices; and 
executing, in response to the trigger, the automated action set, wherein the automated action set includes sending an alert.” 

1) a distributed job, 2) mobile devices in proximity, 3) sharing information with the community, 4) power connection, charge status, internet connectivity 5) automated actions set by a trigger 6) alert executed in response to the trigger. 
Kane (US 2016/0119424 A1) presents a distributed processing network system, an integrated response system comprising multiple distributed processing network systems and related methods providing situational awareness information for emergency responses. 
The Examiner agrees with the Applicant Argument/Remarks that Kane does not teach, suggest or depict "selecting a community including member devices, wherein the member devices are associated with a distributed job, wherein the member devices include mobile devices in proximity; sharing, with the community, information of one or more member devices, the information of the one or more member devices includes power connection, charge status, and internet connectivity; identifying, based on the shared information, a trigger related to the distributed job,", therefore the USC 102 Rejection is withdrawn. 
In addition, the Examiner agrees with the Applicant Remarks in regards to Claim 2-3, 9 and 15 and the key features such as sharing, virtualization and triggers are not taught by the cited references, therefore the rejections of Claim(s) 2-3, 9 & 15 is hereby withdrawn. 
Claim(s) 2-15 depend on Independent Claim 1 and are allowable based on the same reasoning as stated above. 

Claim(s) 17-29 depend on Claim 16 are allowed based on the same reasoning as mentioned above. 
Lastly, as evidenced by prosecution history (see Applicant Argument/Remarks 03/04/2021, Final Rejection 12/14/2020) the Application Arguments/Remarks and the newly submitted amended claims have been fully considered and are persuasive. The USC 102 & 103 Rejection of Claim(s) 1-20 has been withdrawn.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	 Claim(s) 1-20 is/are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER B ROBINSON/Examiner, Art Unit 2457